DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In the claims, “adjacent” is being interpreted broadly, as the specification does not provide any special definition for which items may be considered “adjacent” to one another. Merriam-Webster provides the definition: “not distant”, or “nearby”, however the relativity of these terms still allows for a broad interpretation as there is no context for what distances may be considered “nearby” in the present application.
Additionally, “connected to” is being interpreted broadly. No special definitions have been provided, therefore the dictionary definition is relied upon. Merriam-Webster provides the definition “joined or linked together”, but please note that this definition does not require that the items in question be permanently or directly linked to one another. For example, a first part can be considered to be connected to another part even if the two parts do not touch as long as there is at least one intervening component which contacts the two parts, fixing them to one another.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 7,652,190 B2) in view of Esposito et al. (PGPub US 2009/0062842 A1).
With respect to claim 1, Johnson discloses a medical bandage system (see Fig. 5c), comprising: a primary dressing (510); a secondary dressing (520, col. 5, lines 64-65: “The receptacle 520 may be made of a resilient material or gauze”); the primary dressing (510) extending between a first primary dressing end and a second primary dressing end; the secondary dressing (520) being removably attached adjacent to the first primary dressing end (col. 5, lines 63-64: “a receptacle 520 that is removably attached to the bandage 510, for example by Velcro”).
	Johnson further discloses in an alternate embodiment that the medical bandage system (see Figs. 6a-b) may further include a structural member about which the bandage may be wrapped to increase pressure on the wound (col. 6, lines 12-15). However, Johnson fails to explicitly disclose: a band; a tightening buckle; a retaining clip; a tightening rod; the band extending between a first band end and a second band end; the first band end being connected to the primary dressing adjacent to the first primary dressing end; the second band end being connected to the primary dressing between the first primary dressing end and the second primary dressing end; the retaining clip being connected to the primary dressing; the retaining clip being spaced apart from the tightening buckle towards the second primary band end; and the tightening rod being connected to the band between the retaining clip and the tightening buckle.
	In the similar field of wound care (abstract), Esposito et al. teaches a tourniquet system (Figs. 2-3), comprising: a primary dressing (14 in Fig. 2, this is capable of being a dressing since it is able to staunch a wound); a band (18); a tightening buckle (38); a retaining clip (26); a tightening rod (74); the band (18) extending between a first band end and a second band end; the first band end being connected to the primary dressing (14) adjacent to the first primary dressing end; the second band end being connected to the primary dressing (14) between the first primary dressing end and the second primary dressing end; the retaining clip (26) being connected to the primary dressing (14); the retaining clip (26) being spaced apart from the tightening buckle (38) towards the second primary band end; and the tightening rod (74) being connected to the band (18) between the retaining clip (26) and the tightening buckle (38).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Johnson disclosure to incorporate the teachings of Esposito et al. and include a band; a tightening buckle; a retaining clip; a tightening rod; the band extending between a first band end and a second band end; the first band end being connected to the primary dressing adjacent to the first primary dressing end; the second band end being connected to the primary dressing between the first primary dressing end and the second primary dressing end; the retaining clip being connected to the primary dressing; the retaining clip being spaced apart from the tightening buckle towards the second primary band end; and the tightening rod being connected to the band between the retaining clip and the tightening buckle. One of ordinary skill in the art would have been motivated to perform this modification because Johnson contemplates the use of incorporating additional structure to increase pressure on a wound (col. 6, lines 12-15: "To assist in providing compression to the wound, the wound treatment system may include a member, i.e. a structural element about which the bandage may be wrapped to increase pressure on the wound"), and because combining the bandage of Johnson with the tourniquet structure of Esposito et al. would yield predictable results. 
With respect to claim 3, Johnson further discloses wherein the secondary dressing (520 in Fig. 5c, col. 5, lines 64-65: “The receptacle 520 may be made of a resilient material or gauze”) [comprises] an absorbent pad pocket (interior of 520 through 550), a slit (550), and a tertiary dressing (540); the absorbent pad pocket (interior of 520) being positioned within the secondary dressing (520), the slit (550) traversing through the secondary dressing (520) into the absorbent pad pocket (interior of 520); and the tertiary dressing (540) being positioned within the absorbent pad pocket (interior of 520 through 550).
Regarding claim 5, Johnson further discloses a primary mounting sheet (col. 5, lines 63-64: “a receptacle 520 that is removably attached to the bandage 510, for example by Velcro”); a secondary mounting sheet (col. 5, lines 63-64, for the receptacle to be removably attached to the bandage there must be one Velcro mounting sheet on each); the primary mounting sheet being connected adjacent to the first primary dressing end; the second mounting sheet being connected adjacent to the secondary dressing; and the secondary mounting sheet being removably attached to the primary mounting sheet (col. 5, lines 63-64, for the receptacle to be removably attached to the bandage there must be one Velcro mounting sheet on each).
Regarding claim 7, Johnson further discloses in an alternate embodiment that the medical bandage system (see Figs. 6a-b) may further include a structural member about which the bandage may be wrapped to increase pressure on the wound (col. 6, lines 12-15). However, Johnson fails to disclose wherein the primary dressing further [comprises] a band cavity and a primary dressing aperture, the band cavity being positioned within the primary dressing, the primary dressing aperture being positioned between the tightening buckle and the retaining clip; and the primary dressing aperture traversing through the primary dressing into the band cavity.
	In the similar field of wound care (abstract), Esposito et al. teaches a tourniquet system (Figs. 2-3), comprising: a primary dressing (14 in Fig. 2, this is capable of being a dressing since it is able to staunch a wound); a band (18); a tightening buckle (38); a retaining clip (26); a tightening rod (74); wherein the primary dressing (14) further comprises a band cavity (44 in Fig. 4, PP [0049]: "the inner strap 18 can slide within the interior space 44 of the outer sleeve 14") and a primary dressing aperture (54 in Fig. 4); the band cavity (44) being positioned within the primary dressing (14, PP [0049]: "the inner strap 18 can slide within the interior space 44 of the outer sleeve 14"); the primary dressing aperture (54 in Fig. 4) being positioned between the tightening buckle (38) and the retaining clip (26); and the primary dressing aperture (54) [traverses] through the primary dressing (44) into the band cavity (44).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Johnson disclosure to incorporate the teachings of Esposito et al. and include a band cavity and a primary dressing aperture, the band cavity being positioned within the primary dressing, the primary dressing aperture being positioned between the tightening buckle and the retaining clip; and the primary dressing aperture traversing through the primary dressing into the band cavity. One of ordinary skill in the art would have been motivated to perform this modification because Johnson contemplates the use of incorporating additional structure to increase pressure on a wound (col. 6, lines 12-15: "To assist in providing compression to the wound, the wound treatment system may include a member, i.e. a structural element about which the bandage may be wrapped to increase pressure on the wound"), and because combining the bandage of Johnson with the tourniquet structure of Esposito et al. would yield predictable results.
With respect to claim 8, Johnson further discloses in an alternate embodiment that the medical bandage system (see Figs. 6a-b) may further include a structural member about which the bandage may be wrapped to increase pressure on the wound (col. 6, lines 12-15). However, Johnson fails to disclose the tightening rod comprising a first tightening rod end, a second tightening rod end, and a band aperture; the tightening rod extending between the first tightening rod end and the second tightening rod end; the band aperture being positioned between the first tightening rod end and the second tightening rod end; and the band being positioned through the band aperture.
	In the similar field of wound care (abstract), Esposito et al. teaches a tourniquet system (Figs. 2-3), comprising: a primary dressing (14 in Fig. 2, this is capable of being a dressing since it is able to staunch a wound); a band (18); a tightening buckle (38); a retaining clip (26); a tightening rod (74); the tightening rod (74 in Fig. 5) comprising a first tightening rod end, a second tightening rod end, and a band aperture (78); the tightening rod (74) extending between the first tightening rod end and the second tightening rod end; the band aperture (78) being positioned between the first tightening rod end and the second tightening rod end; and the band (18) being positioned through the band aperture (78).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Johnson disclosure to incorporate the teachings of Esposito et al. and include the tightening rod comprising a first tightening rod end, a second tightening rod end, and a band aperture; the tightening rod extending between the first tightening rod end and the second tightening rod end; the band aperture being positioned between the first tightening rod end and the second tightening rod end; and the band being positioned through the band aperture. One of ordinary skill in the art would have been motivated to perform this modification because Johnson contemplates the use of incorporating additional structure to increase pressure on a wound (col. 6, lines 12-15: "To assist in providing compression to the wound, the wound treatment system may include a member, i.e. a structural element about which the bandage may be wrapped to increase pressure on the wound"), and because combining the bandage of Johnson with the tourniquet structure of Esposito et al. would yield predictable results.
Regarding claim 9, Johnson further discloses in an alternate embodiment that the medical bandage system (see Figs. 6a-b) may further include a structural member about which the bandage may be wrapped to increase pressure on the wound (col. 6, lines 12-15). However, Johnson fails to disclose the tightening buckle comprising a buckle anchor, a buckle aperture, and a buckle frame; the buckle aperture traversing through the buckle anchor; the band being positioned through the buckle anchor; and the buckle frame being positioned adjacent to the buckle anchor.
	In the similar field of wound care (abstract), Esposito et al. teaches a tourniquet system (Figs. 2-3), comprising: a primary dressing (14 in Fig. 2, this is capable of being a dressing since it is able to staunch a wound); a band (18); a tightening buckle (38); a retaining clip (26); a tightening rod (74); the tightening buckle (38 in Fig. 9) comprising a buckle anchor (98), a buckle aperture (126 and 130), and a buckle frame (90 and 94); the buckle aperture (126 and 130) traversing through the buckle anchor (98); the band (18 in Fig. 4) being positioned through the buckle aperture (see 18 through unmarked aperture); and the buckle frame (90 and 94 in Fig. 9) being positioned adjacent to the buckle anchor (98).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Johnson disclosure to incorporate the teachings of Esposito et al. and include the tightening buckle comprising a buckle anchor, a buckle aperture, and a buckle frame; the buckle aperture traversing through the buckle anchor; the band being positioned through the buckle anchor; and the buckle frame being positioned adjacent to the buckle anchor. One of ordinary skill in the art would have been motivated to perform this modification because Johnson contemplates the use of incorporating additional structure to increase pressure on a wound (col. 6, lines 12-15: "To assist in providing compression to the wound, the wound treatment system may include a member, i.e. a structural element about which the bandage may be wrapped to increase pressure on the wound"), and because combining the bandage of Johnson with the tourniquet structure of Esposito et al. would yield predictable results.
With respect to claim 10, Johnson further discloses in an alternate embodiment that the medical bandage system (see Figs. 6a-b) may further include a structural member about which the bandage may be wrapped to increase pressure on the wound (col. 6, lines 12-15). However, Johnson fails to disclose the retaining clip comprising a retaining clip anchor, a retaining clip aperture, and a retaining clip catch; the retaining clip aperture traversing through the retaining clip anchor; the band being positioned through the retaining clip aperture; and the retaining clip catch being positioned adjacent to the retaining clip anchor.
	In the similar field of wound care (abstract), Esposito et al. teaches a tourniquet system (Figs. 2-3), comprising: a primary dressing (14 in Fig. 2, this is capable of being a dressing since it is able to staunch a wound); a band (18); a tightening buckle (38); a retaining clip (26); a tightening rod (74); the retaining clip (26) comprising a retaining clip anchor (62 in Fig. 4, PP [0052]: "A first end 66 of base member 62 preferably includes a securing mechanism 26"), a retaining clip aperture (unmarked aperture in Fig. 4 where the band loops through), and a retaining clip catch (82); the retaining clip aperture (unmarked aperture in Fig. 4 where the band loops through) traversing through the retaining clip anchor (62); the band (18) being positioned through the retaining clip aperture (unmarked aperture in Fig. 4 where the band loops through); and the retaining clip catch (82) being positioned adjacent to the retaining clip anchor (62).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Johnson disclosure to incorporate the teachings of Esposito et al. and include the retaining clip comprising a retaining clip anchor, a retaining clip aperture, and a retaining clip catch; the retaining clip aperture traversing through the retaining clip anchor; the band being positioned through the retaining clip aperture; and the retaining clip catch being positioned adjacent to the retaining clip anchor. One of ordinary skill in the art would have been motivated to perform this modification because Johnson contemplates the use of incorporating additional structure to increase pressure on a wound (col. 6, lines 12-15: "To assist in providing compression to the wound, the wound treatment system may include a member, i.e. a structural element about which the bandage may be wrapped to increase pressure on the wound"), and because combining the bandage of Johnson with the tourniquet structure of Esposito et al. would yield predictable results.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 7,652,190 B2) in view of Esposito et al. (PGPub US 2009/0062842 A1), and further in view of Kosiorek et al. (WO 2015/048660 A1).
With respect to claim 4, Johnson and Esposito et al. each fail to disclose or teach an indicium panel; and the indicium panel being positioned adjacent to the primary dressing.
	In the related field of tourniquets (abstract), Kosiorek et al. teaches a primary dressing (102 in Fig. 1) comprising an indicium panel (109); and the indicium panel (109) being positioned adjacent to the primary dressing (102).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Johnson and Esposito et al. combination to incorporate the teachings of Kosiorek et al. and include an indicium panel positioned adjacent to the primary dressing. One of ordinary skill in the art would have been motivated to perform this modification to provide a space to write the time when the tourniquet was applied or various other relevant notes regarding patient care (page 10, third paragraph).
Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The subject matter of claims 2 and 6 filed on 12/16/2019 could either not be found or was not suggested in the prior art of record.
With respect to claim 2, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of a fastening clip; the fastening clip comprising a plurality of fasteners; the fastening clip being positioned adjacent to the second primary dressing end; and the plurality of fasteners being positioned along the fastening clip, wherein the second primary dressing end is removably attached to the primary dressing through the plurality of fasteners, in combination with the other limitations of the independent claim.
	The closest prior art is Johnson (US 7,652,190 B2) and Esposito et al. (PGPub US 2009/0062842 A1). Johnson discloses a medical bandage system (see Fig. 5c), comprising: a primary dressing (510); a secondary dressing (520, col. 5, lines 64-65: “The receptacle 520 may be made of a resilient material or gauze”); the primary dressing (510) extending between a first primary dressing end and a second primary dressing end; the secondary dressing (520) being removably attached adjacent to the first primary dressing end (col. 5, lines 63-64: “a receptacle 520 that is removably attached to the bandage 510, for example by Velcro”). Esposito et al. teaches a tourniquet system (Figs. 2-3), comprising: a primary dressing (14 in Fig. 2, this is capable of being a dressing since it is able to staunch a wound); a band (18); a tightening buckle (38); a retaining clip (26); a tightening rod (74); the band (18) extending between a first band end and a second band end; the first band end being connected to the primary dressing (14) adjacent to the first primary dressing end; the second band end being connected to the primary dressing (14) between the first primary dressing end and the second primary dressing end; the retaining clip (26) being connected to the primary dressing (14); the retaining clip (26) being spaced apart from the tightening buckle (38) towards the second primary band end; and the tightening rod (74) being connected to the band (18) between the retaining clip (26) and the tightening buckle (38).
	However, both references fail to disclose a fastening clip; the fastening clip comprising a plurality of fasteners; the fastening clip being positioned adjacent to the second primary dressing end; and the plurality of fasteners being positioned along the fastening clip, wherein the second primary dressing end is removably attached to the primary dressing through the plurality of fasteners, in combination with the other limitations of the independent claim. Furthermore, the prior art of record does not suggest any motivation to modify these disclosures to arrive at these features.
With respect to claim 6, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of the primary mounting sheet comprising a primary divider section and a primary adhesive section; the secondary mounting sheet comprising a secondary divider section, a secondary adhesive section, and a pull tab; the primary divider section being perimetrically positioned on the primary mounting sheet; the primary adhesive section being positioned within the primary divider section; the secondary adhesive section being perimetrically positioned on the secondary mounting sheet; the secondary divider section being positioned within the secondary adhesive section; the primary divider section being removably attached to the secondary adhesive section; the secondary divider section being removably attached to the primary adhesive section; and the pull tab being terminally connected adjacent to the secondary mounting sheet, in combination with the other limitations of the independent claim.
	The closest prior art is Johnson (US 7,652,190 B2) and Esposito et al. (PGPub US 2009/0062842 A1). Johnson discloses a medical bandage system (see Fig. 5c), comprising: a primary dressing (510); a secondary dressing (520, col. 5, lines 64-65: “The receptacle 520 may be made of a resilient material or gauze”); the primary dressing (510) extending between a first primary dressing end and a second primary dressing end; the secondary dressing (520) being removably attached adjacent to the first primary dressing end (col. 5, lines 63-64: “a receptacle 520 that is removably attached to the bandage 510, for example by Velcro”). Esposito et al. teaches a tourniquet system (Figs. 2-3), comprising: a primary dressing (14 in Fig. 2, this is capable of being a dressing since it is able to staunch a wound); a band (18); a tightening buckle (38); a retaining clip (26); a tightening rod (74); the band (18) extending between a first band end and a second band end; the first band end being connected to the primary dressing (14) adjacent to the first primary dressing end; the second band end being connected to the primary dressing (14) between the first primary dressing end and the second primary dressing end; the retaining clip (26) being connected to the primary dressing (14); the retaining clip (26) being spaced apart from the tightening buckle (38) towards the second primary band end; and the tightening rod (74) being connected to the band (18) between the retaining clip (26) and the tightening buckle (38).
	However, each reference fails to disclose the primary mounting sheet comprising a primary divider section and a primary adhesive section; the secondary mounting sheet comprising a secondary divider section, a secondary adhesive section, and a pull tab; the primary divider section being perimetrically positioned on the primary mounting sheet; the primary adhesive section being positioned within the primary divider section; the secondary adhesive section being perimetrically positioned on the secondary mounting sheet; the secondary divider section being positioned within the secondary adhesive section; the primary divider section being removably attached to the secondary adhesive section; the secondary divider section being removably attached to the primary adhesive section; and the pull tab being terminally connected adjacent to the secondary mounting sheet, in combination with the other limitations of the independent claim. Furthermore, the prior art of record does not suggest any motivation to modify these disclosures to arrive at these features.
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771 

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771